We are of opinion that the inaccuracies in the bond, being simply inaccuracies in the description of the judgment appealed from, which judgment is otherwise identified, are not fatal to the bond, the maxim Falsa demonstratio non nocet being applicable. Broom's Legal Maxims, 629, 644. The words in which the error occurs can be stricken out as surplusage and the bond will be good. Llewellyn v. Earl of Jersey, 11 M.  W. 183, 189;Adler v. Potter, 57 Ala. 571, 573. See also Bennehan v. Webb, 6 Ired. 57; Gully v. Gully, 1 Hawks, 20.
The exceptions are sustained, and the case remitted to the Court of Common Pleas for trial.
Exceptions sustained.